DETAILED ACTION
This Office action is in response to the applicant's filing of 01/22/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/22/2021 has/have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-20 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. Claims 1-10 recite a method and claims 11-20 recite a system. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1 and 11 recite a method and system, respectively, for determining an advertising identifier matches a specific user identifier based on a bid request. Under Step 2A, Prong I, claims 1 and 11 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Determining an advertising identifier matches a specific user identifier based on a bid request is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales because this association allows the advertiser to determine if the user has seen the advertisement (See specification ¶ [0062]). Other limitations to the claims include receiving a bid request from an advertising trading platform, wherein the bid request comprises a first advertising identifier of a first telecommunication device; generating an advertisement link based on the first advertising identifier of the first telecommunication device; transmitting a bid response to the advertising trading platform, wherein the bid response comprises the advertisement link; obtaining a deep packet inspection data, wherein the deep packet inspection data comprises the advertisement link and a first user identifier of the first telecommunication device; extracting the first advertising identifier of the first telecommunication device from the advertisement link in the deep packet inspection data; in response to determining that the first user identifier of the first telecommunication device matches a specific user identifier of the specific telecommunication device, determining that the advertising identifier of the specific telecommunication device is the first advertising identifier of the first telecommunication device. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 1 and 11 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1 and 11 have recited the following additional elements: Telecommunication device, Advertisement server, Non-Transitory storage circuit, and Processor(s). These additional elements in claims 1 and 11 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. telecommunication device, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 1 and 11 recite - obtaining a deep packet inspection data, wherein the deep packet inspection data comprises the advertisement link and a first user identifier of the first telecommunication device; extracting the first advertising identifier of the first telecommunication device from the advertisement link in the deep packet inspection data. Merely obtaining data (i.e. advertisement link contained in the deep packet inspection) and extracting information (i.e. advertiser identifier from the advertisement link) from the obtained data is seen as receiving, processing, and storing data; electronically scanning or extracting data from a physical document; and electronic recordkeeping. The courts have noted that receiving, processing, and storing data; electronically scanning or extracting data from a physical document; and electronic recordkeeping is seen as well‐understood, routine, and conventional computer functions (See Alice Corp. and Content Extraction). The independent claims do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0016], for implementing the “general purpose processor”, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-10 and 12-20 further recite the method and system of claims 1 and 11, respectively. Dependent claims 2-10 and 12-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea: 
Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1 and 11. For example, claims 2-10 and 12-20 describe the limitations for determining an advertising identifier matches a specific user identifier based on a bid request – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 2-10 and 12-20, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
Under Step 2B, the dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 11-20 are method and system claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.

Claim(s) 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,818,133 to Bell in view of U.S. Publication 2011/0208862 to Maffione.

With respect to Claim 1:
Bell teaches:
A method for determining an advertising identifier of a specific telecommunication device, comprising: receiving a bid request from an advertising trading platform, wherein the bid request comprises a first advertising identifier of a first telecommunication device (i.e. receiving bid request wherein the bid request includes an external consumer identifier which reads on advertising identifier) (Bell: Col. 8 Lines 49-55 “For example, the application 124 may store an external consumer identifier and related consumer profile information when an ad bid request is received by the ad bidder 122. An external consumer identifier may be one of a Google advertising identifier, an Apple identifier for advertisers (IDFA), or another type of external consumer identifier to a mobile network carrier.” ); 
generating an advertisement link based on the first advertising identifier of the first telecommunication device (i.e. generating a pixel tag representative of the advertisement link based on the external consumer identifier) (Bell: Col. 10 Lines 35-38 “The server app 112 may select an ad to be transmitted to the mobile communication device 118 based on the updated internal consumer profile 104 when the ad bidder 122 wins a second ad auction.” Furthermore, as cited in Col. 12 Lines 8-23 “At block 204, a bid response is transmitted with a pixel tag embedded in the bid response, wherein the external consumer identifier is embedded in the pixel tag. For example, a bid response may be transmitted by the application 124 on the ad bidder 122 or another application on the ad bidder 122 with a pixel tag embedded in the bid response. The pixel tag may be encoded and/or embedded in the bid response. In an embodiment, the external consumer identifier may be embedded in the pixel tag. A pixel tag, also called a web beacon, a web bug, or a clear graphic interchange format (GIF), is an often-transparent graphic image or an overlooked graphic image, usually no larger than 1 pixelx1 pixel. The pixel tag may not provide any noticeable visual effect to a web page, but may be used in a hypertext transfer protocol (HTTP) message to create an HTTP transaction.”); 
transmitting a bid response to the advertising trading platform, wherein the bid response comprises the advertisement link (i.e. bid response includes pixel tag which can be in the format of http message) (Bell: Col. 12 Lines 8-23 “At block 204, a bid response is transmitted with a pixel tag embedded in the bid response, wherein the external consumer identifier is embedded in the pixel tag. For example, a bid response may be transmitted by the application 124 on the ad bidder 122 or another application on the ad bidder 122 with a pixel tag embedded in the bid response. The pixel tag may be encoded and/or embedded in the bid response. In an embodiment, the external consumer identifier may be embedded in the pixel tag. A pixel tag, also called a web beacon, a web bug, or a clear graphic interchange format (GIF), is an often-transparent graphic image or an overlooked graphic image, usually no larger than 1 pixelx1 pixel. The pixel tag may not provide any noticeable visual effect to a web page, but may be used in a hypertext transfer protocol (HTTP) message to create an HTTP transaction.” Furthermore, as cited in Col. 4 Lines 34-42 “A pixel tag, also called a web beacon, a web bug, or a clear graphic interchange format (GIF), is an often-transparent graphic image, usually no larger than 1 pixelx1 pixel. A pixel tag may be used in a hypertext transfer protocol (http) message to create an http transaction. The ad bid request and bid response above may be http messages. The pixel tag may not provide any visual effect to a web page, but instead may provide analytics for improved ad targeting or other web personalization.”); 
extracting the first advertising identifier of the first telecommunication device from the advertisement link in the [pixel tag] (i.e. external consumer identifier is embedded in pixel tag) (Bell: Col. 12 Lines 8-11 “At block 204, a bid response is transmitted with a pixel tag embedded in the bid response, wherein the external consumer identifier is embedded in the pixel tag.”); and
in response to determining that the first user identifier of the first telecommunication device matches a specific user identifier of the specific telecommunication device, determining that the advertising identifier of the specific telecommunication device is the first advertising identifier of the first telecommunication device (i.e. determining if the external consumer identifier and the mobile network ID match or are the same) (Bell: Col. 5 Lines 55-59 “When the mapping from the external consumer identifier to the mobile network ID and the stored mapping from the external consumer identifier to the stored mobile network ID match, the stored mobile network ID is still valid for the same external consumer identifier.”).
Bell does not explicitly disclose obtaining a deep packet inspection data, wherein the deep packet inspection data comprises the advertisement link and a first user identifier of the first telecommunication device; and extracting the first advertising identifier of the first telecommunication device from the advertisement link in the deep packet inspection data.
However, Maffione further discloses:
obtaining a deep packet inspection data, wherein the deep packet inspection data comprises the advertisement link and a first user identifier of the first telecommunication device (i.e. monitoring deep packet inspection which includes IP address of user device and advertisement content) (Maffione: ¶ [0075] “The deep packet inspection functionality 205 inspects the content of the received data packets The first time traffic in compliance with the configured filtering rules (rules that can be configured on the deep packet inspection functionality 205 useful for recognizing a specific traffic flow, e.g. for detecting HTTP messages, and to accordingly react, for example by redirecting the messages) is detected for that IP address, the tracking management functionality 210 of the monitoring component 120 creates an entry in the table 235 and puts into the newly created entry the IP address of the entity (the user terminal 105) that originated the traffic. The tracking management functionality 210 also sets, in the field 250 of the table 235 corresponding to the newly created entry, the current monitoring status of that user, for example according to what described hereinafter.” Furthermore, as cited in ¶ [0083] “Essentially, during its normal operation the deep packet inspection functionality 205 of the monitoring component 120 analyzes the network traffic related to selected protocols and coming from IP addresses managed internally to the ISP 110 (i.e., IP addresses that the telecommunication operator has assigned, statically or dynamically, to its subscribers; thus the monitoring, in the considered example, concerns the subscribers of the considered telecom operator).”); and
extracting the first advertising identifier of the first telecommunication device from the advertisement link in the deep packet inspection data (i.e. extracting IP address of mobile subscribers from deep packet inspection) (Maffione: ¶ [0075] “The deep packet inspection functionality 205 inspects the content of the received data packets The first time traffic in compliance with the configured filtering rules (rules that can be configured on the deep packet inspection functionality 205 useful for recognizing a specific traffic flow, e.g. for detecting HTTP messages, and to accordingly react, for example by redirecting the messages) is detected for that IP address, the tracking management functionality 210 of the monitoring component 120 creates an entry in the table 235 and puts into the newly created entry the IP address of the entity (the user terminal 105) that originated the traffic. The tracking management functionality 210 also sets, in the field 250 of the table 235 corresponding to the newly created entry, the current monitoring status of that user, for example according to what described hereinafter.” Furthermore, as cited in ¶ [0083] “Essentially, during its normal operation the deep packet inspection functionality 205 of the monitoring component 120 analyzes the network traffic related to selected protocols and coming from IP addresses managed internally to the ISP 110 (i.e., IP addresses that the telecommunication operator has assigned, statically or dynamically, to its subscribers; thus the monitoring, in the considered example, concerns the subscribers of the considered telecom operator).”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Maffione’s obtaining a deep packet inspection data, wherein the deep packet inspection data comprises the advertisement link and a first user identifier of the first telecommunication device; and extracting the first advertising identifier of the first telecommunication device from the advertisement link in the deep packet inspection data to Bell’s determining an advertising identifier of a specific telecommunication device. One of ordinary skill in the art would have been motivated to do so in order “to deeply analyze network traffic, particularly data packets 230, to recognize transmission protocols (belonging to a predetermined catalogue of transmission protocols), and to recognize patterns, within one or more data packets, that correspond to such protocols. The data packets 230 are analyzed not only in respect of their headers, but also in respect of their body or payload.” (Maffione: ¶ [0059]).
With respect to Claim 11:
All limitations as recited have been analyzed and rejected to claim 1. Claim 11 recites “An advertisement server obtaining an advertising identifier of a specific telecommunication device, comprising: a non-transitory storage circuit, storing a program code; a processor, coupled to the storage circuit, accessing the program code to perform:” (Bell: Fig. 8 and Col. 17 Lines 1-9) the steps of method claim 1. Claim 11 does not teach or define any new limitations beyond claim 1. Therefore it is rejected under the same rationale.

With respect to Claim 2:
Bell does not explicitly disclose the method according to claim 1, wherein the deep packet inspection data is generated in response to a first advertisement is shown on the first telecommunication device or the first advertisement shown on the first telecommunication device is triggered, wherein the first advertisement is generated based on the advertisement link.
However, Maffione further discloses wherein the deep packet inspection data is generated in response to a first advertisement is shown on the first telecommunication device or the first advertisement shown on the first telecommunication device is triggered, wherein the first advertisement is generated based on the advertisement link (i.e. deep packet inspection data is generated in response to user’s trigger or request of url, wherein the deep packet inspection monitors delivery of advertisement to user device) (Maffione: ¶¶ [0063] [0064] “The redirection functionality 215 is adapted to redirect, based on specific, predetermined rules (which may take the form of configuration parameters), specific messages (received as data packets 230) that have been identified by the deep packet inspection functionality 205, by exploiting the characteristics of the considered transmission protocol, or to divert an entire traffic packets flow (typically, a redirection is an operation perforn1ed based on the recognition of the message, whereas a divert operation is performed based on the recognition of the data flow). Redirection of specific messages may for example be accomplished, in the case of the HTTP (Hyper Text Transfer Protocol), by means of the 303 SEE OTHER message, which enables an HTTP/web server, upon receipt from a client (the web browser running on a user terminal) of a request of a HTML (Hyper Text Markup Language) or web page, to redirect the client towards another web server (having a different URL-Uniform Resource Locator). According to an embodiment of the present invention, the redirection of specific messages is made towards the presence enforcement component 125, devoted to the monitoring/tracking of the user's traffic, as described in the following…The tracking notification functionality 220 is adapted to issue notifications concerning the recognition of a searched pattern within a received data packet 230. The notifications may be issued to the tracking component 130. In an embodiment of the present invention, the tracking notification functionality 220 issues a notification by sending a descriptor of the data traffic portion comprising the pattern recognized by deep packet inspection functionality 205; the descriptor can include user-related presence information univocally related to the user to be tracked, as discussed in greater detail later. The descriptor is preferably configurable in its structure, so as to be compliant with other systems (like systems devoted to the monitoring/tracking of the user's traffic and/or to the delivery of advertisement) and with privacy legal restrictions which may vary from country to country.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Maffione’s deep packet inspection data is generated in response to a first advertisement is shown on the first telecommunication device or the first advertisement shown on the first telecommunication device is triggered, wherein the first advertisement is generated based on the advertisement link to Bell’s determining an advertising identifier of a specific telecommunication device. One of ordinary skill in the art would have been motivated to do so in order “to deeply analyze network traffic, particularly data packets 230, to recognize transmission protocols (belonging to a predetermined catalogue of transmission protocols), and to recognize patterns, within one or more data packets, that correspond to such protocols. The data packets 230 are analyzed not only in respect of their headers, but also in respect of their body or payload.” (Maffione: ¶ [0059]).
With respect to Claim 12:
All limitations as recited have been analyzed and rejected to claim 2. Claim 12 does not teach or define any new limitations beyond claim 2. Therefore it is rejected under the same rationale.

With respect to Claim 3:
Bell teaches:
The method according to claim 2, wherein the first advertisement is pushed to the first telecommunication device by the advertising trading platform (i.e. advertisement is transmitted to mobile device) (Bell: Cols 13-14 Lines 56-1 “At block 318, an advertisement is selected to be transmitted to the mobile communication device based on the updated internal consumer profile when the ad bidder wins a second ad auction…When the ad bidder 122 wins a second ad auction, a bidding price may be adapted to offer to the ad exchange 102 and/or an advertisement may be selected to be transmitted to the mobile communication device 118 based on the updated internal consumer profile 104.”).
With respect to Claim 13:
All limitations as recited have been analyzed and rejected to claim 3. Claim 13 does not teach or define any new limitations beyond claim 3. Therefore it is rejected under the same rationale.

With respect to Claim 4:
Bell does not explicitly disclose the method according to claim 1, wherein the deep packet inspection data is obtained from a telecommunication service provider of the first telecommunication device.
However, Maffione further discloses wherein the deep packet inspection data is obtained from a telecommunication service provider of the first telecommunication device (i.e. deep packet inspection data is obtained by ISP or internet service provider) (Maffione: ¶ [0083] “Essentially, during its normal operation the deep packet inspection functionality 205 of the monitoring component 120 analyzes the network traffic related to selected protocols and coming from IP addresses managed internally to the ISP 110 (i.e., IP addresses that the telecommunication operator has assigned, statically or dynamically, to its subscribers; thus the monitoring, in the considered example, concerns the subscribers of the considered telecom operator).”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Maffione’s deep packet inspection data is obtained from a telecommunication service provider of the first telecommunication device to Bell’s determining an advertising identifier of a specific telecommunication device. One of ordinary skill in the art would have been motivated to do so in order “to deeply analyze network traffic, particularly data packets 230, to recognize transmission protocols (belonging to a predetermined catalogue of transmission protocols), and to recognize patterns, within one or more data packets, that correspond to such protocols. The data packets 230 are analyzed not only in respect of their headers, but also in respect of their body or payload.” (Maffione: ¶ [0059]).
With respect to Claim 14:
All limitations as recited have been analyzed and rejected to claim 4. Claim 14 does not teach or define any new limitations beyond claim 4. Therefore it is rejected under the same rationale.

With respect to Claim 5:
Bell teaches:
The method according to claim 1, wherein the advertising identifier corresponding to the specific telecommunication device comprises an identifier for advertisers (IDFA), an android advertising identifier (AAID) of the specific telecommunication device, an identifier for vendor (IDFV), or a device identifier of the specific telecommunication device (Bell: Col. 32-40 “In the mobile applications field, consumer identifiers may be assigned to consumers for advertising purposes, for example an apple identifier for advertisers (IDFA) on an Apple mobile device or an Android advertising identifier on an Android mobile device. In the mobile web field, cookies, the hypertext markup language 5 (HTML5) memory, or an internet protocol (IP) address may be used to identify a consumer.” Furthermore, as cited in Col. 8 Lines 52-55 “An external consumer identifier may be one of a Google advertising identifier, an Apple identifier for advertisers (IDFA), or another type of external consumer identifier to a mobile network carrier.”).
With respect to Claim 15:
All limitations as recited have been analyzed and rejected to claim 5. Claim 15 does not teach or define any new limitations beyond claim 5. Therefore it is rejected under the same rationale.

With respect to Claim 7:
Bell teaches:
The method according to claim 1, wherein the first user identifier of the first telecommunication device comprises a telecommunication identifier corresponding to a first telecommunication user of the first telecommunication device (i.e. mobile network identification of the user device) (Bell: Cols. 4-5 Lines 65-3 “When the pixel image request from the mobile communication device is received at the mobile communication network, for example by an authentication network element, the authentication network element may identify a mobile network identification (ID) of the mobile communication device.”).
With respect to Claim 17:
All limitations as recited have been analyzed and rejected to claim 7. Claim 17 does not teach or define any new limitations beyond claim 7. Therefore it is rejected under the same rationale.

With respect to Claim 8:
Bell teaches:
The method according to claim 7, wherein the telecommunication identifier comprises an International Mobile Subscriber Identity (IMSI) or a Mobile Subscriber ISDN Number (MSISDN) (i.e. internal consumer profile includes subscriber identifier) (Bell: Col. 7 Lines 5-12 “Each internal consumer profile 104 may comprise a mobile network identification (ID) 106, for example a subscriber identifier, a device identifier, a network access identifier (NAI), a MAC address number, or another type of identifier. The mobile network ID 106 may be an identification used by a wireless communications service provider or a mobile network carrier to identify a mobile communication device 118.”).
With respect to Claim 18:
All limitations as recited have been analyzed and rejected to claim 8. Claim 18 does not teach or define any new limitations beyond claim 8. Therefore it is rejected under the same rationale.

With respect to Claim 9:
Bell teaches:
The method according to claim 1, wherein the advertisement link comprises the first advertising identifier of the first telecommunication device (i.e. external consumer identifier is embedded in pixel tag) (Bell: Col. 12 Lines 8-11 “At block 204, a bid response is transmitted with a pixel tag embedded in the bid response, wherein the external consumer identifier is embedded in the pixel tag.”).
With respect to Claim 19:
All limitations as recited have been analyzed and rejected to claim 9. Claim 19 does not teach or define any new limitations beyond claim 9. Therefore it is rejected under the same rationale.

With respect to Claim 10:
Bell teaches:
The method according to claim 1, wherein in response to determining that the first user identifier of the first telecommunication device does not match the specific user identifier of the specific telecommunication device, determining that the advertising identifier of the specific telecommunication device is not the first advertising identifier of the first telecommunication device (i.e. determining if the external consumer identifier and the mobile network ID do not match) (Bell: Col. 6 Lines 1-8 “On the other hand, when the mapping from the external consumer identifier to the mobile network ID and the stored mapping from the external consumer identifier to the stored mobile network ID do not match, the stored mobile network ID is no longer valid for the san1e external consumer identifier. The stored mapping of the external consumer identifier to the mobile network ID may be removed by the server application.”).
With respect to Claim 20:
All limitations as recited have been analyzed and rejected to claim 10. Claim 20 does not teach or define any new limitations beyond claim 10. Therefore it is rejected under the same rationale.


Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bell and Maffione in further view of U.S. Patent 11,232,490 to Paran.

With respect to Claim 6:
Bell and Maffione do not explicitly disclose the method according to claim 5, wherein the bid request is a real time bidding (RTB) request created based on an OpenRTB Specification, and the device identifier of the specific telecommunication device corresponds to an identifier field of a user object in the bid request.
However, Paran further discloses wherein the bid request is a real time bidding (RTB) request created based on an OpenRTB Specification, and the device identifier of the specific telecommunication device corresponds to an identifier field of a user object in the bid request (i.e. bid request is real time based on RTB server and device identifier corresponds to an identifier in the bid request) (Paran: Col. 9 Lines 53-63 “The RTB server(s) may receive from the associated client device(s) one or more RTB requests for impressions at one or more AD placements embedded in the online content presented by the associated client device(s) to the detected and/or tracked user(s). The RTB server(s) may further correlate between the identifier(s) of the associated client device(s) received with the physical user attribute(s) and the identifier(s) of the associated client device(s) embedded in the RTB request(s) to correlate the physical user attribute(s) with respective RTB request(s).”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Paran’s bid request is a real time bidding (RTB) request created based on an OpenRTB Specification, and the device identifier of the specific telecommunication device corresponds to an identifier field of a user object in the bid request to Bell’s determining an advertising identifier of a specific telecommunication device. One of ordinary skill in the art would have been motivated to do so in order “to support real-time trading of the AD impressions.” (Paran: Col. 22 Lines 34-35).
With respect to Claim 16:
All limitations as recited have been analyzed and rejected to claim 6. Claim 16 does not teach or define any new limitations beyond claim 6. Therefore it is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2018/0300762 to Nelakonda for disclosing system and methods for selecting and serving a targeted digital advertisement to a user are provided. In one implementation, an advertisement platform server receives an ad transaction pixel from a user device. Based on the ad transaction pixel, the server initiates a discovery process in order to discover the identity of the user device. The server then receives a device targeted ad request from the user device, and sends a device targeted ad response to the user device based on results from the discovery process.
U.S. Publication 2021/0142365 to Umeh for disclosing a computer-implemented method and system for real time advertisement auction on telecommunication notification channels. The computer-implemented method and system corresponds to an advertisement serving system. The advertisement serving system integrates a plurality of advertisers and one or more telecommunication notification channels. In addition, the advertisement serving system receives a subscriber data, a subscriber interaction data associated with a plurality of subscribers. Further, the advertisement serving system receives an advertiser data associated with the plurality of advertisers. Furthermore, the advertisement serving system analyzes the subscriber data, the subscriber interaction data and the advertiser data. Moreover, the advertisement serving system determines a subscriber context data. Also, the advertisement serving system generates a plurality of categories. Also, the advertisement serving system sends request to the plurality of advertisers for bidding. In addition, the advertisement serving system determines the highest bid and serves one or more advertisements.
U.S. Publication 2015/0334251 Grabowich for disclosing methods and systems for dynamic selection of an originating identifier for billing optimization are provided herein. In some embodiments, a method for dynamic selection of an originating identifier for billing optimization may include receiving from a device associated with a user a first communication request containing a first identifier; determining a second identifier from a plurality of identifiers associated with the user, wherein determination of the second identifier is based on a billing rate associated with the first identifier and the second identifier; and transmitting a second communication request to establish a communication using the first identifier as a destination number and the second identifier as an originating number.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
November 29, 2022